                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

 ANDY GOTTLIEB, ET AL.,                    :         CIVIL CASE NO.
      Plaintiffs,                          :         3:20-CV-0623 (JCH)
                                           :
        v.                                 :
                                           :
 NED LAMONT, ET AL.,                       :
      Defendants.                          :         JUNE 8, 2020
                                           :


     RULING ON PLAINTIFFS’ MOTION FOR PRELIMINARY OR PERMANENT
            INJUNCTIVE AND DECLARATORY RELIEF (DOC. NO. 9)

I.     INTRODUCTION

       Plaintiffs Andy Gottlieb, Lorna Chand, Jason W. Bartlett, and Richard

Lacourciere (collectively, “plaintiffs”) bring this action against Governor Ned Lamont and

Secretary of State Denise Merrill, challenging the enforcement of Connecticut’s ballot

access laws as unconstitutional under the First and Fourteenth Amendments. See

Amended Complaint (“Am. Compl.”) (Doc. No. 8).

       Pending before the court is plaintiffs’ Motion for Preliminary Injunctive (“Mot.”)

(Doc. 9). Plaintiffs seek injunctive and declaratory relief as to Count One only. Mot. at

1. In Count One, plaintiffs challenge the petition signature requirements for candidates

to access the August 11, 2020 primary ballot. Plaintiffs allege that, in light of the

circumstances created by the COVID-19 pandemic, these laws unduly burden their First

and Fourteenth Amendment rights. Plaintiffs seek various injunctive relief including,

inter alia, a reduction of the signature requirement to 1% of the registered party

members in the district and an extension of the deadline to July 15, 2020. See Mot. at

3. For the reasons stated below, plaintiffs’ Motion is denied.



                                               1
II.     BACKGROUND 1

        A.      Factual Background

                1.      The Parties

        Plaintiff Lorna Chand is a Connecticut resident and registered voter. Am. Compl.

¶ 18. Chand wants to vote for a wider variety of candidates, but she claims is restricted

from doing so by Connecticut’s ballot access laws. Id.

        Plaintiffs Andy Gottlieb (“Gottlieb”), Jason W. Bartlett (“Bartlett”), and Richard

Lacourciere (“Lacourciere”) are Connecticut residents and candidates for various offices

in the Connecticut legislature. See Id. ¶¶ 17, 19, 20. Bartlett is a candidate for the 10th

State Senate District of the Connecticut General Assembly; Lacourciere is a candidate

for the 24th State Representative District of the Connecticut General Assembly. Id. ¶¶

19, 20. Gottlieb does not specify which office he is running for, only that he “would likely

run again for state representative or state senator, but for the existence and likely

enforcement of [Connecticut’s] Ballot Access Laws.” Id. ¶ 17. Gottlieb ran for state

senate in 2018, but he fell short of ballot access by 32 signatures. Id. ¶ 17. The

candidate-plaintiffs claim that Connecticut’s ballot access laws burden their rights of

association and speech. Id. ¶ 57.

                2.      Connecticut’s Ballot Access Laws

        Connecticut ballot access laws provide candidates for state or district offices

three avenues to appear on the ballot. First, a candidate can receive the endorsement

of the party at the party convention. For candidates that do not receive the

endorsement, section 9-400 of the Connecticut General Statues provides two additional


        1
      Unless otherwise indicated, the court accepts, for purposes of this Motion, the allegations of the
Amended Complaint and the testimony in the affidavits recounted herein.

                                                   2
avenues: (1) by receiving at least 15% of the delegate vote at a convention held by that

political party; or (2) by circulating a petition and obtaining the signatures of five percent

of the enrolled members of the party in the district. See Conn. Gen. Stat. § 9-400(b).

This second option, the petitioning process, was added by the Connecticut legislature

by Public Act 03-241, effective January 1, 2004. Plaintiffs contend that they are unlikely

to obtain ballot access by convention. See Am. Compl. ¶¶ 19, 20. None of the plaintiff-

candidates received 15% of the delegates’ votes in this election cycle. See, e.g.,

Declaration of Jason Bartlett (“Bartlett Decl.”) (Doc. No. 31-2) ¶ 2. Thus, their

appearance on the August 11 primary ballot depends upon their ability to collect the

required number of signatures pursuant to Connecticut’s petitioning process.

       The gathering of petition signatures is governed by sections 9-404a to 9-404c,

inclusive of the Connecticut General Statutes. Candidates are given until 4:00p.m. on

the fourteenth day after petitions are made available to collect and submit signatures.

This year, petitions were made available by the Secretary of State on May 26. Am.

Compl. ¶ 31. The 14-day window was therefore originally scheduled to close on June 9

at 4:00pm. During these 14 days, a candidate for the office of state representative or

state senator must collect and submit signatures from five percent of the party members

in his district. Under Connecticut law, these petitions must be collected in person and

attested to by an eligible circulator under sections 9-400 and 9-410 of the General

Statutes.

              3.     The COVID-19 Pandemic

       All parties agree that the outbreak of COVID-19 has caused significant disruption

to the 2020 election cycle in Connecticut and, more broadly, to the daily lives of all



                                              3
Connecticut residents. In response to the pandemic, Governor Lamont declared a

public health emergency on March 10, 2020, which shall remain in effect until

September 9, 2020, unless terminated earlier by the Governor. Governor Lamont also

issued a series of Executive Orders aimed at containing the spread of the deadly virus.

Among them, Government Lamont issued a “Stay Safe, Stay Home” Executive Order on

March 20, 2020. See Executive Order 7H. This Order placed restrictions on all

workplaces of nonessential businesses. On March 26, 2020, the Governor prohibited

social gathering of six people or more, with limited exceptions. See Executive Order

7N.

        Most relevant to this case, on May 11, Governor Lamont issued Executive Order

7LL, which altered the statutory requirements for petitioning onto the August primary

ballot. The Executive Order extended the deadline to submit petitions by two days, from

June 9 to June 11, for a total petitioning period of 16 days. See Executive Order 7LL.

Furthermore, the Executive Order amended the statutory signature collection process—

referred to as a “wet petitioning”—by eliminating the in-person signature requirement.

Id. Under Executive Order 7LL, a registered voter may submit a signed petition form by

mail or electronic means to the candidate without a witness. Id. Finally, the Executive

Order also reduced the number of signatures required by thirty percent.2 Id. As it

relates to candidates for the office of state representative and state senator, Executive

Order 7LL reduced the number of signatures required from 5% to 3.5% of all registered

party members in the district. Am. Compl. ¶ 12. Under these COVID-19 modifications,



        2
        The number of signatures required varies greatly depending upon the particular office the
candidate seeks because it is a percentage of the registered party voters in the district in which the
candidate is petitioning.

                                                     4
a Democratic candidate in Gottlieb’s senate district would need to collect over 700 valid

signatures from registered Democrats to petition onto the ballot. Gottlieb Aff. ¶ 23. The

figure is substantially more in districts with greater numbers of registered Democrats,

such as the district where Bartlett is running. Id. Bartlett estimates that he must obtain

the signatures of more than 1,000 registered Democrats. Bartlett Aff. ¶ 16. Lacourciere

would need 192 signatures. See Declaration of Theodore Bromley (“Bromley Decl.”)

(Doc. No. 28-1) ¶ 26.

       B.     Procedural Background

       Plaintiffs filed their initial Complaint on May 6, 2020 (Doc. No. 1), followed by an

Amended Complaint (Doc. No. 8) and the instant Motion (Doc. No. 9) on May 12, 2020,

one day after Governor Lamont issued Executive Order 7LL. Following a telephonic

status conference (Doc. No. 22), the court scheduled briefing. The court then held a

hearing on this Motion on June 5, 2020, utilizing the social medial platform Zoom. At

oral argument, the court granted the Connecticut Democratic State Central Committee’s

Motion to Intervene as defendant (Doc. No. 26).

III.   STANDARD

       “Ordinarily to obtain a preliminary injunction against governmental action taken

pursuant to a statute, the movant has to ‘demonstrate (1) irreparable harm absent

injunctive relief, (2) a likelihood of success on the merits, and (3) public interest

weighing in favor of granting the injunction.’” Yang v. Kosinski, No. 20-1494, 2020 WL

2820179, at *5 (2d Cir. June 1, 2020) (quoting Friends of the E. Hampton Airport, Inc. v.

Town of E. Hampton, 841 F.3d 133, 143 (2d Cir. 2016)). “The movant also must show

that the balance of equities tips in his [or her] favor.” Yang, 2020 WL 2820179, at *5

(internal quotation marks omitted).

                                               5
        But where, as here, the movant is seeking to modify the status quo through a

“mandatory preliminary injunction,” as opposed to seeking a “prohibitory preliminary

injunction” to maintain the status quo, “the movant must also: (1) make a strong

showing of irreparable harm, and (2) demonstrate a clear or substantial likelihood of

success on the merits.” Id. (citing Mastrovincenzo v. City of New York, 435 F.3d 78, 89

(2d Cir. 2006).

        The nature of a preliminary injunction is “an extraordinary and drastic remedy.”

Sussman v. Crawford, 488 F.3d 136, 139 (2d Cir. 2007) (per curiam). Such a remedy

“should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Id. (emphasis in original).

IV.     DISCUSSION

        Plaintiffs contend that, because of the restrictions put in place in response to the

COVID-19 pandemic, Connecticut’s ballot access laws impose an unconstitutional

burden, even as amended by Executive Order 7LL. 3 See Plaintiffs’ Memorandum in

Support (“Pl. Mem.”) (Doc. No. 9-1), at 3. Plaintiffs therefore move this court to grant

their Motion for various injunctive relief. See Mot. at 3. Because plaintiffs fail to

demonstrate a clear or substantial likelihood of success on the merits, they have failed

to demonstrate that they are entitled to the extraordinary relief they seek.




        3
          Although plaintiffs repeatedly suggest that Connecticut’s ballot access laws impose severe
burdens on candidates generally, see, e.g., Plaintiffs’ Reply (“Pl. Reply”) (Doc. No. 31), at 5 (“All of this
evidence demonstrates the severity of the burden on voter-plaintiffs even before COVID.”) (emphasis
added), counsel for the plaintiffs specified at oral argument that their Motion is not a facial challenge of
the election laws. Rather, their claim is that the ballot access laws, as amended by Executive Order 7LL,
are unconstitutional as applied.


                                                     6
        A.      Plaintiffs’ First Amendment Rights

        Although “administration of the electoral process is a matter that the Constitution

largely entrusts to the States,”4 the Supreme Court has long recognized that “unduly

restrictive state election laws may so impinge upon freedom of association as to run

afoul of the First and Fourteenth Amendments.” Kusper v. Pontikes, 414 U.S. 51, 57

(1973). That includes state laws governing which candidates may appear on a ballot,

including primary ballots. See, e.g., New York State Bd. of Elections v. Lopez Torres,

552 U.S. 196, 204 (2008) (“We have . . . acknowledged an individual's associational

right to vote in a party primary without undue state-imposed impediment.”); Yang v.

Kosinski, No. 20-1494, 2020 WL 2820179, at *7 (2d Cir. June 1, 2020) (“The State’s

power cannot be used, for example, to create barriers that unduly burden a person’s

right to participate in a state-mandated presidential primary.”). Petitioning requirements,

specifically, can be so burdensome as to violate a plaintiff’s First Amendment rights.

See, e.g., Lerman v. Bd. of Elections in City of New York, 232 F.3d 135, 153 (2d Cir.

2000) (invalidating requirement that witnesses for primary ballot petitions reside in

particular congressional district); cf Maslow v. Bd. of Elections, 658 F.3d 291, 298 (2d

Cir. 2011) (holding that the state’s requirement that witnesses for primary ballot petitions

be a member of the candidate’s party did not severely burden plaintiffs’ First

Amendment rights.).




        4
          Article 1, Section 4 of the Constitution provides: “The times, places and manner of holding
elections for Senators and Representatives, shall be prescribed in each state by the legislature thereof;
but the Congress may at any time by law make or alter such regulations, except as to the places of
choosing Senators.” Art. I, § 4, cl. 1. This “power is matched by state control over the election process for
state offices.” Clingman v. Beaver, 544 U.S. 581, 586 (2005).

                                                     7
        These ballot access laws “place burdens on two different, although overlapping,

kinds of rights – the right of individuals to associate for the advancement of political

beliefs, and the right of qualified voters, regardless of their political persuasion, to cast

their votes effectively.” Williams v. Rhodes, 393 U.S. 23, 30-31 (1968). In this case,

plaintiffs contend that Connecticut’s election laws severely burden the candidate-

plaintiffs’ right to access the ballot and the voter-plaintiff’s right to select from an

adequate field of candidates.          The rights asserted by the candidate-plaintiffs and the

voter-plaintiff “do not lend themselves to neat separation; laws that affect candidates

always have at least some theoretical, correlative effect on voters.” Anderson, 460 U.S.

at 786. In either context, “[o]ur primary concern is with the tendency of ballot access

restrictions to limit the field of candidates from which voters might choose.” 5 Id.; see

also Maslow, 658 F.3d at 297 n.5 (“To the extent that a candidate is denied access to

the ballot, voters are to the same degree denied the right to vote for that candidate.”).

        B.       The Anderson-Burdick Framework

         “[N]o litmus-paper test will separate valid ballot-access provisions from invalid

interactive speech restrictions.” Buckley v. Am. Constitutional Law Found., Inc., 525

U.S. 182, 192 (1999) (internal quotation marks and citations omitted). Instead, courts

“conduct a two-step inquiry” that derives from Anderson v. Celebrezze, 460 U.S. 780

(1983) and Burdick v. Takushi, 504 U.S. 428 (1992). Yang, 2020 WL 2820179, at *6.

The Second Circuit has very recently described this two-step inquiry as follows:



        5
           As the Second Circuit observed in Maslow, “the Supreme Court has focused almost exclusively
on the f ield of candidates available for voters to choose from at a general election, not the field vying for a
party's nomination.” 658 F.3d at 297 (collecting cases). Nonetheless, even restrictions on primary ballot
access can severely burden a plaintiffs’ First Amendment’s rights. See, e.g., Bullock, 405 U.S. at 146–47
(holding that independent access to general election ballot is insufficient to overcome extraordinarily
severe restrictions on access to the primary ballot); see also Lerman, 232 F.3d at 153.

                                                       8
       First, we ascertain the extent to which the challenged restriction burdens
       the exercise of the speech and associational rights at stake. The
       restriction could qualify as reasonable [and] nondiscriminatory or as
       severe. Once we have resolved this first question, we proceed to the
       second step, in which we apply one or another pertinent legal standard to
       the restriction.

       If the restriction is reasonable [and] nondiscriminatory, we apply the
       standard that has come to be known as the Anderson-Burdick balancing
       test: we must first consider the character and magnitude of the asserted
       injury to the rights protected by the First and Fourteenth Amendments that
       the plaintiff seeks to vindicate, and then . . . identify and evaluate the
       precise interests put forward by the State as justifications for the burden
       imposed by its rule. In passing judgment under this more flexible
       standard, we must determine [both] the legitimacy and strength of each of
       those interests and the extent to which those interests make it necessary
       to burden the plaintiff’s rights.

       If the restriction is severe, then we are required to apply the more familiar
       test of strict scrutiny: whether the challenged restriction is narrowly drawn
       to advance a state interest of compelling importance. It follows then that
       the rigorousness of our inquiry into the propriety of a state election law
       depends upon the extent to which a challenged [restriction] burdens First
       and Fourteenth Amendment rights.

Yang, 2020 WL 2820179, at *6 (internal quotation marks omitted) (alterations in

original). When conducting this inquiry, however, courts should consider the challenged

regulations, and the burdens they impose, not in isolation but “within the context of the

state's overall scheme of election regulations.” Lerman, 232 F.3d at 145.

              1.     Severity of the Burden on Plaintiffs’ Rights

       At this first step of Anderson-Burdick, the court must analyze the burden on

plaintiffs’ rights. “The hallmark of a severe burden is exclusion or virtual exclusion from

the ballot.” Libertarian Party of Kentucky v. Grimes, 835 F.3d 570, 574 (6th Cir. 2016)

(comparing Lubin v. Panish, 415 U.S. 709, 719 (1974) (striking $701.60 filing fee for

ballot-access petition because it excluded indigent candidates from running for office

with no reasonable alternative means of access), and Williams v. Rhodes, 393 U.S. 23,


                                             9
24 (1968) (striking election laws that “made it virtually impossible” for independent

parties to gain ballot access), with Jenness v. Fortson, 403 U.S. 431, 438 (1970)

(upholding petition signature requirement of five percent of all registered Georgia voters

and noting that such a requirement does not “freeze the political status quo”)); see also

Lopez Torres, 462 F.3d at 188 (“These cases establish that the First Amendment

prohibits a state from maintaining an electoral scheme that in practice excludes

candidates, and thus voters, from participating in the electoral process, unless the

exclusionary regulations are necessary to further a compelling state interest.”) (citing

Bullock v. Carter, 405 U.S. 134, 143 (1972); Williams, 393 U.S. at 35; and Anderson,

460 U.S. at 793).

                         a.       Connecticut’s Petitioning Requirements

        Under Connecticut’s petitioning scheme, as modified by Executive Order 7LL, the

candidate-plaintiffs can petition onto the primary ballot with the signatures of 3.5% of the

enrolled party members in their district. See Conn. Gen. Stat. § 9-400; Executive Order

7LL. Bartlett, who is running for the office of state senator in the 10th State Senate

District, must obtain 1,028 signatures to appear on the ballot, the most of any of three

candidate-plaintiffs.6 See Declaration of Theodore E. Bromley (“Bromley Decl.”) (Doc.

No. 28-1) ¶ 25. Therefore, during the 16-day window available to circulate and collect

petitions, Bartlett must obtain, on average, 64 signatures a day.7 Working with just four

other circulators, Bartlett and his circulators would each need to secure 13 signatures a


        6
           Lacourciere must obtain only 192 signatures. Bromley Decl. ¶ 26. It is unclear from Gottlieb’s
Af fidavit whether he intends to run f or office in the current election cycle. See Affidavit of Andy Gottlieb
(“Gottlieb Aff.”) (Doc. No. 9-2). Were Gottlieb to run for the same seat he ran f or unsuccessfully in 2018,
he would need approximately 700 signatures. Id. ¶ 23.
        7
        Lacourciere must obtain 12 signatures a day to reach the required number within the 16-day
window; Gottlieb would need 44 signatures a day.

                                                      10
day to meet this requirement. Plaintiffs have failed to demonstrate that such a figure is

impossible, or virtually impossible, to obtain. Indeed, one circulator alone working for

the campaign of plaintiffs’ counsel obtained 13 signatures on May 28. See Affidavit of

Tawana Galberth (“Galberth Aff.”) (Doc. No. 31-4) ¶ 19.

       In reaching its conclusion, the court does not discount the challenges faced by

plaintiffs and their staff in light of the COVID-19 pandemic and the various restrictions

placed on social interactions. Rather, the court simply notes that the figures above

suggest that it is not impossible for plaintiffs to petition onto ballot and that, therefore,

the challenged regulations do not “virtually exclude” or severely burden them.

Furthermore, although COVID-19 has undoubtedly made plaintiffs’ “wet” petitioning

efforts much more difficult, these challenges have been lessened by Executive Order

7LL, which made several important modifications to Connecticut’s petitioning process.

The present case is therefore very different from cases in which states, when faced with

the realities of COVID-19, insisted on strict application of existing election regulations.

See e.g., Esshaki v. Whitmer, No. 20-1336, 2020 WL 2185553, at *1 (6th Cir. May 5,

2020) (“[T]he combination of [Michigan’s] strict enforcement of its ballot-access

provisions and [its] Stay-at-Home Orders imposed a severe burden on the plaintiff’s

ballot access.”); Libertarian Party of Illinois v. Pritzker, No. 20-CV-2112, 2020 WL

1951687, at *5 (N.D. Ill., Apr. 23, 2020) (“The combined effect of the restrictions on

public gatherings imposed by Illinois’ stay-at-home order and the usual in-person

signature requirements in the Illinois Election Code is a nearly insurmountable hurdle for

new party and independent candidates attempting to have their names placed on the

general election ballot.”).



                                               11
        Had the Governor failed to modify the election laws during this public health

emergency, plaintiffs’ claim of severe burden would have had much greater force. But

that is not this case. Executive Order 7LL, which was issued on May 11, 2020 (15 days

before the petitioning period began), reduced the number of signatures required by 30%

and extended the deadline by two days. In addition, the Executive Order modified the

signature collection process by eliminating the in-person signature requirement, thus

permitting a registered voter to mail or email a signed petition form to the candidate.

See Executive Order 7LL. The Executive Order thus eliminated the requirement that

circulators personally witness each signature.8

        Guidance issued by the Secretary of State made clear that the Governor’s

Executive Order allowed candidates to distribute petition forms to voters in a variety of

ways that were previously not permitted: mailing or emailing petition forms directly to

voters, posting the petition form on campaign websites, or posting the form on social

media. See Primary Petition Ballot Access Guidance, Ex. 1 (Doc. No. 28-1), at 114.

Petitions could also be circulated in person consistent with social distancing restrictions.

Id. The Governor began to ease the “Stay at Home” restrictions on May 20, 2020,

several days before the 16-day petitioning period began. See Executive Order 7PP

(permitting many nonessential businesses, such as restaurants, to reopen with certain

exceptions); see also Thomas v. Dewine, No. 20-3526, 2020 WL 2702483, at *4 (6th




        8
          Witness requirements, in other contexts, have been heavily litigated in this Circuit as burdens on
the petitioning process. See, e.g., Lerman, 232 F.3d at 139 (2d Cir. 2000) (holding that New York’s
witness residence requirement severely burdened plaintiffs’ First Amendment rights); Maslow v. Bd. of
Elections, 658 F.3d 291, 298 (2d Cir. 2011) (holding that New York’s party witness rule did not severely
burden plaintiffs’ First Amendment rights).

                                                    12
Cir. May 26, 2020) (declining to find a severe burden on plaintiffs’ rights when Ohio had

begun to lift its stay-at-home restrictions by the time the petitioning period began).

       Despite the myriad of changes Executive Order 7LL made to the petitioning

requirements, the plaintiffs contend that Connecticut’s election laws nonetheless

severely burden their access to the primary ballot. They contend that candidates and

their staff have utilized without success the methods made available by the Executive

Order. One candidate, for example, sent the petition to over 500 email contacts and

1,000 Facebook users. He received only eight petition signatures from the emails and

two signatures from Facebook. See Declaration of Sergio Rodriguez (“Rodriguez

Decl.”) (Doc. No. 31-3) ¶ 11. Another individual canvassing for a different candidate

texted 193 numbers and received only one reply. See Declaration of Antonia Oglesby

(“Oglesby Decl.”) (Doc. No. 31-6) ¶ 7. Plaintiff Bartlett endeavored to obtain signatures

using an online web portal. See Pl. Reply at 8. At oral argument, plaintiffs’ counsel

represented that this effort had led to date to the collection of 100 signatures.

       Despite the difficulties that the plaintiffs have encountered in petitioning via these

non-traditional means, the court cannot conclude, based on the record before it, that

plaintiffs have shown a clear likelihood of success on the issue that their rights have

been severely burdened. That is, plaintiffs have not provided sufficient evidence to

demonstrate that their inability to obtain the required signatures reflects the near

impossibility of meeting the statutory requirements and is not the result of, for example,

an insufficient or ineffective effort. For example, plaintiffs do not specify how the

recipients of these emails or text messages were selected.9                     Similarly, Bartlett does not


       9
           It does not appear that plaintiffs obtained email lists of Democratic voters in their districts.


                                                       13
describe how broadly he advertised the online portal that he had created. Further, at

oral argument on June 5, plaintiffs’ counsel represented that individuals had reported to

Bartlett difficulties with his web portal. However, there was no evidence regarding what

steps Bartlett had taken, or intends to take to address these issues and to maximize the

web portal’s utility in the time remaining from learning of the problems.

        The court recognizes that COVID-19 presents challenges to the task of

traditional, in-person petitioning. As noted above, collection of wet petitions, however, is

not impossible. Further, as discussed above, the Governor’s response to those

challenges opened new petitioning options which can reach more voters.10 Based on

the record before the court, plaintiffs failed to clearly show the virtual impossibility of

attaining the required number of signatures if a candidate employs the various

petitioning methods. Based on the record before it, the court concludes that

Connecticut’s petitioning requirements are reasonable.11 Although a finding of severe

burden may be made by a preponderance of the evidence after a full trial on the merits,

plaintiffs have not now made a clear showing that there is a likelihood of success on the

merits of showing such a severe burden.

                           b.       Connecticut’s Overall Electoral Scheme

        Even if the court were to conclude that the plaintiffs had carried their burden on

their Motion of making a clear showing of likelihood of success on the issue that

Connecticut’s petitioning requirements, as modified by Executive Order 7LL, severely



        10
          The f act that the Executive Order 7LL allows many more avenues of petition circulation than
previously permitted by the statute also suggests that plaintiffs’ evidence regarding the historic lack of
candidates petitioning onto the ballot is not weighty, in particular to this as-applied challenge to the 2020
primary election. See Pl. Reply at 3.
        11
             There is no claim that the regulations at issue are discriminatory.

                                                       14
burden their ballot access rights, this conclusion would not be dispositive of the first

inquiry of Anderson-Burdick. Although plaintiffs focus almost exclusively on

Connecticut’s petitioning process, it is well-settled that, at Anderson-Burdick’s first step,

“[t]he burden imposed by the challenged regulation is not evaluated in isolation, but

within the context of the state’s overall scheme of election regulations.” Lerman, 232

F.3d at 145 (citing Prestia v. O'Connor, 178 F.3d 86, 87 (2d Cir. 1999)). An evaluation

of Connecticut’s “overall scheme” makes it clear that Connecticut’s election laws, as

altered in light of COVID-19, do not severely burden plaintiffs’ rights.

        As noted previously, the petitioning process that plaintiffs challenge is part of a

broader statutory scheme which provides several avenues to ballot access. First, a

candidate can seek to win the party’s endorsement at the convention. In addition,

candidates that fail to win the endorsement can still gain access to the primary ballot by

receiving 15% of the delegate vote at the convention. 12 The petitioning process

provides the final avenue for candidates that are unsuccessful during the convention.

See Conn. Gen. Stat. §§ 9-400, 9-406 and 9-415.

        Although plaintiffs contend that they were never likely to win the party’s support

at the convention, they do not claim that they could not pursue ballot access through all

of the three available options. The court therefore evaluates their claim under

LaRouche v. Kezer’s “totality approach.” 990 F.2d 36, 39 (2d Cir. 1993). Under this

approach, “if [any] alternative would be constitutional standing alone, the other[s] must

be viewed as broadening the opportunities for ballot access and [are] a fortiori



        12
         At the convention, Bartlett received 6 votes out of the 53 delegates, missing the 15%
requirement by 2 votes. See Declaration of Jason Bartlett (“Bartlett Decl.”) (Doc. No. 31-2) ¶ 2.


                                                    15
constitutional.” Id.; see also Lopez Torres v. New York State Bd. of Elections, 462 F.3d

161, 194 (2d Cir. 2006), rev’d on other grounds, 552 U.S. 196 (2008) (“LaRouche

stands only for the principle that where an adequate means of ballot access exists, the

addition of another means of access to the same ballot only increases access and thus

is constitutional unless it is wholly irrational.”) (emphasis in original); Utah Republican

Party v. Cox, 892 F.3d 1066, 1088 (10th Cir. 2018) (“The lesson from LaRouche, then,

is that, provided it is not wholly irrational, an otherwise unconstitutional ballot-access

statute will not be struck down so long as there is an alternative, constitutional, method

of accessing the ballot.”).13 Thus, despite the plaintiffs’ focus on the petitioning process,

the court considers whether there exists other constitutional alternatives to access the

primary ballot.

          In New York State Board of Elections v. Lopez Torres, 552 U.S. 196 (2008), the

Supreme Court considered a convention system resembling one of the alternatives

available to the plaintiffs in this case.14 The plaintiffs in Lopez Torres challenged New




          13
            Plaintiffs do not advance any argument that the petitioning process was “irrational.”; nor do
plaintiffs contend that the petitioning process is discriminatory. See New York State Bd. of Elections v.
Lopez Torres, 552 U.S. 196, 203 (2008).
          14
          The court recognizes that there are several differences between the convention system in
Lopez Torres, and the convention system here. In the f ormer, which involved the election of trial court
judges, the system involved a three-part scheme:

          During the f irst phase, the State holds a primary election at which rank-and-file party
          members elect judicial delegates. . . . Next, those delegates attend a convention at which
          they select their party's nominees. . . . The individual so chosen automatically receives a
          place on the general election ballot. . . . Last, the State holds a general election at which
          Justices are elected.

Lopez Torres, 462 F.3d at 172 (internal citations omitted).

(cont.)


                                                      16
York's “delegate primary” convention system, in which each party nominated a single

candidate to run for each judicial seat. Id. at 200–01. Following an unsuccessful effort

to seek the party’s nomination, they brought a First Amendment claim alleging

deprivations of their rights to ballot access and political association. Id. at 201. The

Supreme Court unanimously rejected these claims and determined that the plaintiffs’

real complaint was that the election process did not give them a realistic chance to

secure the party’s nomination. Id. at 204–05 (noting that none of the Supreme Court’s

precedent establishes a constitutional right to a “fair shot” at winning a party's

nomination). The Court recognized that convention systems may be unfavorable to

insurgents (who lack the support of the party leadership) but it clearly held that such

criticism could not support a constitutional challenge:

        To be sure, we have, as described above, permitted States to set their
        faces against “party bosses” by requiring party-candidate selection
        through processes more favorable to insurgents, such as primaries. But
        to say that the State can require this is a far cry from saying that the
        Constitution demands it.

Id. at 205. See also id. at 206–07 (“Selection by convention has been a traditional

means of choosing party nominees. While a State may determine it is not desirable and

replace it, it is not unconstitutional.”).

        Applying LaRouche’s “totality approach” here, and guided by the Supreme

Court’s holding in Lopez Torres, the court concludes that Connecticut’s ballot access


         Here, by contrast, in Connecticut, town committees and caucuses select the delegates to
nominating conventions for state and district offices. See Conn. Gen. Stat. §§ 9-390, 9-391. In addition,
individuals receiving the party’s endorsement at the nominating convention do not automatically appear
on the general election ballot. Instead, a challenger meeting either of the two other avenues of ballot
access requires that the endorsed candidate must run in, and win, the primary election. See Conn. Gen.
Stat. § 9-400.

        The court concludes that these are not differences that lessen the applicability of Lopez Torres to
this case.

                                                    17
laws withstand scrutiny in the context of this Motion for Preliminary Injunction. As noted

above, Connecticut provides several avenues of ballot access. The Lopez Torres held

that one of these avenues—selection by convention—is constitutional.15 See 552 U.S.

at 206-207. Connecticut has two alternative methods to ballot access, and plaintiffs

contend that one of these alternatives is unconstitutional. However, because selection

by convention is adequate standing alone, and because the other alternatives provide

additional means of accessing the same ballot, the court views these alternatives—

including the petitioning process—as “broadening the opportunities for ballot access

and [are] a fortiori constitutional.” LaRouche, 990 F.2d at 39. When considering the

ballot access laws in totality, the different avenues available to the plaintiffs, and the


        15
           The court recognizes that this conclusion conflicts with the holding of Campbell v. Bysiewicz,
213 F. Supp. 2d 152 (D. Conn. 2002), wherein the District Court held that Connecticut’s “15%-delegate-
vote” rule, then the only avenue to challenging the party-endorsed candidate in the primary,
unconstitutionally burdened plaintiffs’ First Amendment Rights. Plaintiffs’ rely heavily on Campbell and
contend that they are likely to succeed on the merits because “[t]his case is essentially indistinguishable.”
Pl. Mem. at 2.

         Campbell is not binding on this court, and its holding is called into question by Lopez Torres, in
which the Supreme Court, six years after Campbell, held that selection by convention is constitutional.
552 U.S. at 206; compare Campbell, 213 F. Supp. 2d at 157 (“This system has systematically denied
Connecticut voters over the last 47 years a direct primary for district and state offices to an extent that
clearly suggests that the 15%-delegate-vote rule far exceeds a means to a legitimate end .”); with Lopez
Torres, 552 U.S. at 205 (“To be sure, we have, as described above, permitted States to set their faces
against ‘party bosses’ by requiring party-candidate selection through processes more favorable to
insurgents, such as primaries. But to say that the State can require this is a far cry from saying that the
Constitution demands it.”). Moreover, Campbell focused exclusively on Connecticut’s 15%-delegate-vote
rule and did not consider whether selection by endorsement provided a constitutionally adequate
alternative. See LaRouche, 990 F.2d at 39.

         At oral argument, counsel for the plaintiffs asserted that Campbell remains good law and that
Lopez Torres’ holding applies to states which provide for convention systems only, not to states like
Connecticut, which supplement its convention system with the possibility of primary elections. However,
plaintiffs provide no basis to support this limited reading of Lopez Torres, which clearly held that selection
by convention is constitutional.

          The court sees no reason why the possibility of a primary election following the convention would
alter the Supreme Court’s holding that the first avenue, selection by convention, is constitutional.
Because selection by convention is constitutional, it is appropriate to consider it under LaRouche’s
“totality approach.”



                                                     18
important modifications made to the complained-of petitioning process, the court

concludes that plaintiffs have failed to show a likelihood of success on the merits that

their rights have been severely burdened.

                 2.       The State’s Asserted Interests

        Because Connecticut’s ballot access laws, as modified by Executive 7LL, do not

impose a severe burden on plaintiffs’ rights, the court proceeds using the Anderson-

Burdick balancing test: the court balances plaintiffs’ asserted First Amendment injuries

against the “precise interests put forward by the State as justifications for the burden

imposed by its rule.” Yang, 2020 WL 2820179, at *6. “Under this balancing test, the

State’s reasonable and nondiscriminatory restrictions will generally be sufficient to

uphold the statute if they serve important state interests.” Price v. Bd. of Elections, 540

F.3d 101, 109 (2008) (citing Burdick, 504 U.S. at 435).

        In their Response and at oral argument, defendants have asserted several

important state interests.16 The state has an important interest in ensuring that

candidates appearing on the ballot have a “significant modicum of support.” Jenness v.

Fortson, 403 U.S. 431, 442 (1971) (“There is surely an important state interest in

requiring some preliminary showing of a significant modicum of support before printing

the name of a political organization's candidate on the ballot.”). The state’s signature


        16
            At oral argument and in its Memorandum in Opposition (Doc. No. 29), the Democratic State
Central Committee (“DSCC”) asserted its own interest in protecting its right of association and its interest
in avoiding party splintering or voter confusion. These interests are legitimate, and the Supreme Court
has held that “[a] political party has a First Amendment right to limit its membership as it wishes, and to
choose a candidate-selection process that will in its view produce the nominee who best represents its
political platform.” Lopez Torres, 552 U.S. at 202. “These rights are circumscribed, however, when the
State gives the party a role in the election process.” Id; see also Cox 892 F.3d at 1078 (“The distinction
between wholly internal aspects of party administration on one hand and participation in state-run, state-
f inanced elections on the other is at the heart of this case.”). Theref ore, it is the state’s interests, not the
interests of the DSCC, which must be served by the regulations on the petitioning avenue in this case that
plaintiffs argue burdens their First Amendment rights.

                                                       19
requirement, reduced by Executive Order from 5% to 3.5%, undoubtedly serves this

important state interest. See Prestia v. O'Connor, 178 F.3d 86, 88–89 (2d Cir. 1999)

(upholding the constitutionality of a 5% signature ballot access requirement as a

reasonable requirement that furthered the important state interest in assuring that a

candidate has a significant modicum of support). The reduction reasonably reflects the

difficultly of petitioning during the COVID-19 pandemic, the state’s judgment being that,

under the difficult COVID-19 circumstances, a petitioning requirement of 3.5% of the

district’s party members, with signatures collected under the modified requirements of

Executive Order 7LL, will be evidence of the existence of a modicum of support.

       The state also has an interest in the orderly and efficient administration of

elections, Clements v. Fashing, 457 U.S. 957, 965 (1982), an interest clearly served by

the petitioning deadlines, see Thompson v. Dewine, No. 20-3526, 2020 WL 2702483, at

*5 (6 Cir. May 26, 2020) (“[T]he deadlines allow them time to verify signatures in an

orderly and fair fashion, while also providing initiative proponents time to challenge any

adverse decision in court.”). The court recognizes that any deadline would impose

some burden on the plaintiffs. However, that burden must be weighed against the

state’s strong interest in the orderly administration of the August primary election. For

the 2020 primary, military and overseas ballots must be sent out by the town clerks by

June 27, only 16 days after the extended deadline to submit petitions. See Conn. Gen.

Stat. § 9-158c. In light of the time pressure on the state, and considering the impact

that COVID-19 has undoubtedly had on the Secretary of State’s office and the offices of

the town clerks, the Governor’s limited extension of the petitioning deadline was

reasonable.



                                            20
        For these reasons, the court concludes that the state’s interest in maintaining

these deadlines for an orderly election outweighs the burdens they impose on the

plaintiffs. The court will not, as plaintiffs request, extend the deadline to July 15, 2020—

18 days after the statute requires town clerks to send out the military and overseas

ballots. See Mot. at 3; see also Thompson v. Dewine, No. 20-3526, 2020 WL 2702483,

at *6 (6th Cir., May 26, 2020) (“Rewriting a state’s election procedures or moving

deadlines rarely ends with one court order. Moving one piece on the game board

invariably leads to additional moves.”).

        All election laws impose some burden on voters and candidates. Burdick, 504

U.S. at 434. Here, Connecticut’s petitioning requirements certainly impose some

burdens on plaintiffs’ First Amendment rights. However, when viewing Connecticut’s

overall electoral scheme and its various avenues to primary ballot access, and when

weighing plaintiffs’ less-than-severe burden against these important state interests, the

court concludes, on the record before it, that Connecticut’s election laws, as modified by

Executive Order 7LL, are reasonable and non-discriminatory and do not

unconstitutionally burden plaintiffs’ rights. The state’s regulations serve important

regulatory interest and justify these reasonable, nondiscriminatory restrictions. See

Clingman, 544 U.S. at 586–87. Plaintiffs have failed to demonstrate a likelihood of

success on the merits, let alone a clear or substantial likelihood of success.17




        17
          Because plaintiffs have failed to demonstrate a clear or substantial likelihood of success on the
merits, the court does not consider whether they have satisfied the other requirements for a preliminary
injunction.

                                                    21
V.     CONCLUSION

       For the reasons stated above, plaintiffs’ Motion for Preliminary Injunction (Doc. 9)

is denied.

SO ORDERED.

       Dated this 8th day of June 2020 at New Haven, Connecticut.



                                           /s/ Janet C. Hall
                                         Janet C. Hall
                                         United States District Judge




                                           22
